Title: John Adams to John Quincy Adams, 29 May 1781
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      Amsterdam May 29 1781
     
     I am two Letters, I believe in your Debt, but I have been too busily engaged, to be able to write you.
     I am pleased with the divisions of your time, which you tell your Brother you have lately made, which appears to be a judicious distribution of Study and Exercise, of Labour and Relaxation.
     But I want to have you, upon some higher Authors than Phaedrus and Nepos. I want to have you upon Demosthenes. The plainer Authors you may learn yourself at any time. I absolutely insist upon it, that you begin upon Demosthenes, and Cicero. I will not be put by. You may learn Greek from Demosthenes and Homer as well as from Isocrates and Lucian—and Latin from Virgil and Cicero as well as Phaedrus and Nepos.
     What should be the Cause of the Aversion to Demosthenes in the World I know not, unless it is because his sentiments are wise and grand, and he teaches no frivolities.
     If there is no other Way, I will take you home, and teach you Demosthenes and Homer myself.
     
      I am your affectionate Father,
      John Adams
     
     
    